Case 1:18-cv-00963-RJJ-RSK ECF No. 138 filed 01/16/20 PageID.1255 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

HELENA AGRI-ENTERPRISES, LLC,
a Delaware limited liability company,         Case No. 1:18-cv-00963-RJJ-RSK

             Plaintiff/Counter-Defendant

vs.                                              Honorable Robert J. Jonker


GREAT LAKES GRAIN, LLC, a Michigan
limited liability company; GREAT LAKES
GRAIN II, LLC, a Michigan limited liability
company; GREAT LAKES GRAIN III, LLC,          DEFENDANTS' TENTATIVE EXHIBIT
a Michigan limited liability company;         LIST AND DOCUMENT PRODUCTION
GREAT LAKES GRAIN IV, LLC, a
Michigan limited liability company; NEW
HEIGHTS FARM I, LLC, a Michigan limited
liability company; and NEW HEIGHTS
FARM II, LLC, a Michigan limited liability
company

             Defendants,
and

NICHOLAS BOERSEN, individually and as
putative member of New Heights Farm II,
LLC and STACY BOERSEN, individually
and as putative member of the Great Lakes
Grain defendants and New Heights Farm I,
LLC,

             Defendants/Counter-Plaintiffs.

Sheryl L. Toby (P39114)                       Ronald J. VanderVeen (P33067)
Mark J. Magyar (P75090)                       Cunningham Dalman, PC
Dykema Gossett PLLC                           Attorneys for Defendants
Attorneys for Plaintiff                       321 Settlers Road
300 Ottawa Ave. N.W. Suite 700                Holland, MI 49423
Grand Rapids, Michigan 49503                  rjvv@cunninghamdalman.com
stoby@dykema.com                              616-392-1821
mmagyar@dykema.com
616-776-7500
Case 1:18-cv-00963-RJJ-RSK ECF No. 138 filed 01/16/20 PageID.1256 Page 2 of 5




       Defendants, by and through their attorneys, Cunningham Dalman, P.C., and hereby

discloses the following exhibits that may be relied upon at trial and are produced pursuant to the

Court’s Case Management Order, as amended:

   1. Boersen Farms, Inc. Articles of incorporation

   2. Boersen Farms, Inc. By laws

   3. Boersen Farms, Inc. UCC financing statements

   4. Boersen Farms Properties, LLC Articles of organization

   5. Boersen Farms Properties, LLC Operating agreement

   6. Boersen Farms AG, LLC Articles of organization

   7. Boersen Farms AG, LLC Operating agreement

   8. Boersen Farms AG, LLC UCC financing statements

   9. Boersen AG Partners, LLC Articles of organization

   10. Boersen AG Partners, LLC Operating agreement

   11. Ceres’ judgments terminating Boersen entities tenancies

   12. TFG-Michigan order to turn over equipment

   13. John Deere & Co. judgment for possession

   14. John Deere & Co. amended judgment

   15. CNH judgment

   16. Farm Credit Services judgment

   17. Diversified judgment

   18. Crestmark judgment

   19. First Farmers Bank Mortgage

   20. Assignment of mortgage to Farmland Capital Solutions, LLC (FCS)- To be provided
Case 1:18-cv-00963-RJJ-RSK ECF No. 138 filed 01/16/20 PageID.1257 Page 3 of 5



  21. Security Agreement(s)

  22. First Farmers Bank Financing statement(s)

  23. Amended loan agreement

  24. Great Lakes Grain, LLC (“GLG”) Articles of Organization

  25. GLG Operating agreement

  26. List of properties leased by GLG for 2018- To be provided

  27. 2018 GLG Lease with Ceres

  28. 2018 GLG security agreement with Ceres

  29. 2018 GLG Lease(s) with Boersen Land Co., LLC

  30. 2018 GLG Lease(s) with Boersen Farms, Inc.

  31. 2018 GLG Lease(s) with Boersen Farms Properties, LLC

  32. 2018 GLG Agreement with Logan AgriService

  33. 2018 GLG Agreement with Agri-Science

  34. GLG Joint employment agreement- To be provided

  35. GLG Crop insurance application

  36. New Heights Farm I, LLC (NHF-I) Articles of Organization

  37. NHF-I Operating agreement

  38. 2019 NHF-I loan application to ARM

  39. 2019 NHF-I loan agreement with ARM

  40. UCC search under NHF I

  41. 2019 NHF-I agreement with Logan

  42. List of properties leased by NHF-I for 2019- To be provided

  43. 2019 NHF-I Lease with Ceres
Case 1:18-cv-00963-RJJ-RSK ECF No. 138 filed 01/16/20 PageID.1258 Page 4 of 5



  44. 2019 NHF-I Lease(s) with Boersen Land Co., LLC

  45. 2019 NHF-I Lease(s) with Boersen Farms, Inc.

  46. 2019 NHF-I Lease(s) with Boersen Farms Properties, LLC

  47. 2019 NHF-I Equipment lease

  48. NHF-I Crop Insurance application

  49. New Heights Farm II (“NHF-II”), LLC Articles of Organization

  50. NHF-II Operating agreement

  51. NHF-II 2019 loan application to ARM

  52. NHF-II 2019 loan agreement with ARM

  53. NHF-II 2019 agreement with Logan

  54. UCC search under NHF II

  55. NHF-II List of properties leased for 2019- To be provided

  56. NHF-II 2019 Lease with Ceres

  57. NHF-II 2019 Lease(s) with Boersen Land Co., LLC

  58. NHF-II 2019 Lease(s) with Boersen Farms, Inc.

  59. NHF-II 2019 Lease(s) with Boersen Farms Properties, LLC

  60. 2019 NHF II Crop Insurance application

  61. NHF II 2019 Equipment lease.

  62. Boersen Farms Grain Certificate of Partnership

  63. Dennis Russell, LLC Operating Agreement

  64. Crop Insurance Handbook 2018

  65. Crop Insurance Handbook 2019

  66. Application for title for boat – Sandra to Nick
Case 1:18-cv-00963-RJJ-RSK ECF No. 138 filed 01/16/20 PageID.1259 Page 5 of 5



   67. Application for title for jet ski – Sandra to Nick

   68. Application for title for jet ski – Sandra to Nick

   69. Steve Cardinal deposition TX



Dated: January 16, 2020                               /s/ Ronald J. VanderVeen
                                                      Ronald J. VanderVeen (P33067)
                                                      Cunningham Dalman, PC
                                                      Attorneys for Defendants
